Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 1 of 9 Page ID #:923




      EXHIBIT 37
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 2 of 9 Page ID #:924

 MAITZ
 Rechtsanwaltskanzlei


 By registered mail
 To

 Mr. RA Mag. Rudolf Schachle
 Mr. RA Mag.Raphael Nascher, LL.M,
 Pflugstrasse 16

 P.O. Box 635
 9490 Vaduz

 In advance by e-mail:    REDACTED

                        REDACTED
                      REDACTED
                                                                                       Ruggell, October 15, 2020

 Vitaly Ivanovich Smagin - opening bankruptcy proceedings

 Dear colleague Schachle
 Dear colleague Nascher

 At the beginning, I inform you that I am a legal representative of Mr. Evgenii Nikolaevich Ratnikov, Druzby ul
 9, 200 Lyubertsy, 140013, Moscow obl..
 My client is the trustee of Vitaly Ivanovich Smagin (GZ A 40-17597 / 20-4-36 F) appointed by the Moscow
 bankruptcy court on August 20, 2020. This is registered in the Russian state register of trustees under the number
 15827. The announcement of the opening of bankruptcy concerning the above-mentioned debtor was made both
 in the Russian daily newspaper “Kommersant” (message number 35210028667) and in the Russian “Unified
 Federal Information Register on Bankruptcy” (message number 5370072). The exact information of the state
 publication of the bankruptcy on the debtor Vitaly Ivanovich Smagin can be found at https //
 bankrot.fedresurs.ru. The requirements standardized in Art. 213.7 russInsG with regard to the publication of
 bankruptcy proceedings opened in Russia are thus fulfilled.
 As a trustee of the Alpha Trust (FL-0002.510.771-1), you should be aware that the insolvent and overindebted
 debtor is acting as the enforcing party and / or plaintiff in several pending proceedings in Liechtenstein.

 Pursuant to § 159 ZPO in conjunction with Art 20 Paragraph 1 КО, all legal disputes in which a debtor is a
 party are interrupted ex lege as far as they concern the assets belonging to the bankruptcy estate (LES 2003,
 296). This also applies to pending enforcement and legal remedies (LES 2017, 215; cf. Art 51 in conjunction
 with Section 159 ZPO in conjunction with Art 20 Paragraph 1 КО). The interruption also occurs ipso facto. The
 decision common in court practice regarding the interruption due to bankruptcy opening only has a
 declarative effect (GE 2017, 215; LES 2003, 196, guiding principle a).

 With the opening of bankruptcy, a debtor fundamentally loses the administrative and disposal authority over
 the bankruptcy estate according to the Liechtenstein legal situation and can no longer take (procedural) actions.
 In addition, in property law disputes, the trustee takes the place of the debtor in the name of the bankruptcy
 estate (LES 2007, 280 - guiding principle a). Any powers of attorney granted by the debtor have finally expired
 with the opening of insolvency proceedings (P. Bydlinski in KBB6 § 1024 ABGB margin number 1). These
 bankruptcy effects that occur when bankruptcy is opened can be assumed to be known to Liechtenstein lawyers.



                                                                                                                 1
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 3 of 9 Page ID #:925

 MAITZ
 Rechtsanwaltskanzlei


 In this context, my client would like to refer in particular to Art 1 Z 6 russInsG, according to which, in the
 absence of international contracts, decisions by foreign courts in bankruptcy matters in Russia are recognized
 on the basis of reciprocity (see OLG Hamburg, judgment of 01.03.2018, 6 U 242 / 15 margin no.56,
 https://openjur.de/u/2194602.html). In addition, there are numerous decisions by Russian courts that have
 recognized Liechtenstein decisions in Russia due to the existing reciprocity.

 Due to the bankruptcy of the debtor Vitaly Ivanovich Smagin in Moscow, my client submitted an application
 for interruption in the Liechtenstein proceedings on 04 CG.2019.5 (previously 04 CG.2016.115), 08
 EX.2016.839 and 08 EX.2016.5802 on September 11, 2019 . The declarative decisions of the judge responsible
 in each case are still pending.
 As the trustee appointed by the Moscow bankruptcy court, my client acts exclusively in the interests of the
 creditors of the debtor Vitaly Ivanovich Smagin. For this reason, my client, as a trustee of the Alpha Trust,
 would like to inform you of the effects of bankruptcy proceedings that have been opened in Russia. The Russian
 insolvency proceedings are very similar to the Liechtenstein bankruptcy proceedings with regard to the
 bankruptcy effects, whereby the appointed trustee under Russian law has more and more powers depending on
 the respective stage of the proceedings.
 The bankruptcy proceedings opened in Russia are currently in the first stage. At this stage, the appointed trustee
 is obliged to control the assets of the debtor and his (intended) asset dispositions. After bankruptcy has been
 opened, no actions should be taken by the debtor that harm the debtor's creditors or that favor certain creditors.
 This therefore also applies to the payment of any fees from trustees and / or lawyers of the debtor with whom
 the bankruptcy estate is reduced and these are therefore treated preferentially over other creditors.

 The restrictions imposed by law on the debtor in the first stage are standardized in Art. 213[.11 russinsG.
 According to Art. 213.11 para 5 russinsG, the debtor is prohibited without the written consent of the trustee
 to dispose of assets of over RUB 50,000.00 (CHF 590.00). This applies in particular to the transfer, acquisition,
 sale of real estate, securities, stocks and vehicles and transactions that are directly or indirectly related to these
 processes. In addition, the debtor is prohibited from issuing and / or receiving any loans and / or credits in excess
 of this amount, issuing sureties and / or guarantees, assigning rights and / or claims, transferring debts and / or
 property, and setting up trusts. Any deposit orders for movable property and / or encumbrances on real estate
 also require the written consent of the asset manager.
 According to Art. 213.11 Paragraph 5.1 russinsG, the debtor is only allowed to set up a special bank account.
 The monthly property dispositions made by the debtor without the consent of the trustee may not exceed
 the amount of RUB 50,000.00 on this bank account. Disposals of assets from other accounts (custody
 accounts) are again permitted with the written consent of the administrator. This prohibition also applies to
 the persons authorized by the joint debtor or those persons who hold assets and / or arrange asset dispositions
 on behalf of the joint debtor. This restriction therefore also applies to trustees and / or trustees.
 As far as my client is aware, the execution proceedings on 08 EX.2016.839 and 08 EX.2016.5802 are intended
 to enforce the arbitration award of the London Court of International Arbitration (LCIA) of November 11, 2014.
 According to the current state of knowledge of my client, this involves reclaiming the assets of the Alpha Trust,
 which is in a Monegasque bank account of the subsidiary Savannah. The debtor intends to transfer these assets
 to a Liechtenstein account with Kaiser Partner Privatbank AG.
 As the trustee of Vitaly Ivanovich Smagin, my client must also determine the economic situation of the debtor
 and the status of the bankruptcy estate. Subsequently, my client must satisfy the bankruptcy believes of the
 debtor with the existing bankruptcy estate. However, my client cannot see the economic purpose of the intended
 transfer of assets from Monaco to Liechtenstein. In this context, my client would also like to emphasize that the
 debtor may only dispose of assets to his Russian bank accounts at Absolut Bank, Sberbank and Promswjasbank.
 All other asset transfers are illegal (cf. Art. 213.11 russinsG).




                                                                                                                     2
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 4 of 9 Page ID #:926

 MAITZ
 Rechtsanwaltskanzlei


 In addition, my client would like to inform you about the fact that on October 12, 2020, the Russian Federal
 Tax Service filed an application to open bankruptcy proceedings against Ashot Yeghiazaryan at the Moscow
 Bankruptcy Court. The Russian insolvency law regards all payments that Ashot Yeghiazaryan made to any
 creditors (including Vitaly Ivanovich Smagin) within six months of the aforementioned application as a
 creditors' favor (see Art 61.3 russinsG). As a result, Ashot Yegiazaryan's creditors (including the Russian
 Federal Tax Service) will also contest all of the Alpha Trust's asset dispositions to the debtor Vitaly Ivanovich
 Smagin and / or to third parties. The intended transfer of assets to Liechtenstein is therefore also illegal for this
 reason.

 As a result, my client is very interested in receiving information on the whereabouts of the assets of the Alpha
 Trust and other assets of the debtor Vitaly Ivanovich Smagin, so that the bankruptcy creditors can then be
 proportionately satisfied with these assets. In the second stage of the procedure, the trustee is given the authority
 to replace the protector of the Alpha Trust (debtor) and to take his place.
 A violation of these statutory restrictions is a criminal offense in Russia and also leads to civil liability for the
 debtor and all other persons involved. Therefore, should dispositions be made with any assets belonging to the
 bankruptcy estate and / or in the Alpha Trust (including to Kaiser Partner Privatbank AG), which thwart and /
 or narrow the satisfaction of the bankruptcy creditor, my client feels compelled to call the debtor and the debtor
 to hold the people involved accountable. This is particularly in view of the fact that the debtor refuses to contact
 the appointed trustee and apparently intends to move assets at the expense of his bankrupt believers. Such
 procedures are also punishable in Liechtenstein (cf. § 156ff StGB). In addition, such acts also constitute a
 criminal offense of money laundering (cf. § 165 StGB), which means that my client also has to report the facts
 to the public prosecutor's offices in Liechtenstein or other jurisdictions to the Financial Intelligence Unit.
 For this reason, on behalf of my client, I ask you to provide any information and documents relating to the assets
 of Vitaly Ivanovich Smagin. In addition, based on the facts described, no above-mentioned prohibited property
 dispositions should be made. I made a note of Thursday, October 29, 2020 for the receipt of your reply.
 Kind regards


 Mag. Christian Maitz, LL.M




                                                                                                                    3
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 5 of 9 Page ID #:927




    MAITZ
   Rechtsanwaltskanzlei




   Per Einschreiben

   An
   Herrn RA Mag. Rudolf Schachle
   Herm RA Mag. Raphael Nascher, LL.M .
   Pflugstrasse 16
   Postfach 635
   9490 Vaduz


   Vorab per E-Mail:   REDACTED
                       REDACTED
                       REDACTED
                                                                               Ruggell, 15. Oktober 2020




   Vitaly Ivanovich Smagin - Eroffnung eines Konkursverfahrens



   Sehr geehrter Herr Kollege Schachle
   Sehr geehrter Herr Kollege Nascher

   Eingangs teile ich Ihnen mit, dass ich Herrn Evgenii Nikolaevich Ratnikov, Druzby ul 9, 200 Lyubertsy,
   140013 , Moskau obi. rechtsfreundlich vertrete.


   Bei meinem Mandanten handelt es sich um den am 20. August 2020 vom Konkursgericht Moskau
   bestellten Masseverwalter von Vitaly Ivanovich Smagin (GZ A 40-17597/20-4-36 F) . Dieser ist im
   russischen staatlichen Register der Masseverwalter unter der Nummer 15827 eingetragen. Die
   Bekanntmachung uber die Konkurseroffnung betreffend den genannten Gemeinschuldner erfolgte
   sowohl in der russischen Tageszeitung « Kommersant » (Nachrichtenummer 35210028667) als auch im
   russischen « Einheitlichen Bundesinformationsregister zum Konkurs » ( Nachrichtennummer 5370072 ) .
   Die genauen Informationen der staatlichen Veroffentlichung des Konkurses uber den
   Gemeinschuldner Vitaly Ivanovich Smagin konnen Sie unter https//bankrot.fedresurs.ru abrufen. Die
   in Art 213.7 russInsG normierten Voraussetzungen hinsichtlich der Veroffentlichung eines in Russland
   eroffneten Konkursverfahrens sind damiterfullt.




                                             Maitz Rechtsanwaltskanzlei
                                          Industriering 14   •
                                                            FL-9491 Ruggell
                                         T +423 340 83 00    •
                                                            F +423 340 83 17
                                                   office @maitz.li
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 6 of 9 Page ID #:928




    MAITZ
   Rechtsanwaltskanzlei

   Als Trustees des Alpha Trusts ( FL-0002.510.771-1) diirfte Ihnen bekannt sein, dass der
   zahlungsunfahige und iiberschuldete Gemeinschuldner in mehreren in Liechtenstein anhangigen
   Verfahren als betreibende Partei und/oder Klager auftritt.

   Gemass § 159 ZPO iVm Art 20 Abs 1 KO werden in Liechtenstein durch eine Konkurserdffnung
   samtliche Rechtstreitigkeiten, in denen ein Gemeinschuldner Partei ist, ex lege unterbrochen soweit
   diese das zur Konkursmasse gehorende Vermogen betreffen ( LES 2003, 296 ). Das gilt auch fur hangige
   Exekutions- und Rechtsmittelverfahren ( LES 2017, 215; vgl. Art 51 iVm § 159 ZPO iVm Art 20 Abs 1 KO ).
   Die Unterbrechung tritt zudem ipso facto ein. Der in der Gerichtspraxis gangige Beschluss iiber den
   Eintritt der Unterbrechung wegen Konkurserdffnung hat lediglich deklarative Wirkung (GE 2017, 215;
   LES 2003, 196, Leitsatz a ) .

   Mit der Konkurserdffnung verliert ein Gemeinschuldner nach der liechtensteinischen Rechtslage
   grundsatzlich die Verwaltungs- und Verfugungsbefugnis iiber die Konkursmasse und kann keine
   ( Verfahrens- ) Handlungen mehr setzen. Zusatzlich tritt in vermogensrechtliche Streitigkeiten an die
   Stelle des Gemeinschuldners der Masseverwalter namens der Konkursmasse ( LES 2007, 280 -
   Leitsatz a ) . Allfallige vom Gemeinschuldner erteilte Vollmachten sind mit Eroffnung des
   Insolvenzverfahrens endgultig erloschen (P. Bydlinski in KBB6 § 1024 ABGB Rz 1). Diese eintretenden
   Konkurswirkungen bei einer Konkurserdffnung darf man bei liechtensteinischen Rechtsanwalten als
   bekannt voraussetzen.

   Mein Mandant mochte in diesem Zusammenhang insbesondere auf Art 1 Z 6 russInsG hinweisen,
   wonach bei Fehlen internationaler Vertrage, Entscheidungen auslandischer Gerichte in
   Konkursangelegenheiten in Russland auf Grundlage der Gegenseitigkeit anerkannt werden
   ( vgl. OLG Hamburg, Urteil vom 01.03.2018, 6 U 242/15 Rz 56, https://openjur .de/u/2194602 .html).
   Zudem gibt es auch zahlreiche Entscheidungen russischer Gerichte, die aufgrund der bestehenden
   Gegenseitigkeit liechtensteinische Entscheidungen in Russland anerkannt haben.

   Aufgrund der Konkurserdffnung des Gemeinschuldners Vitaly Ivanovich Smagin in Moskau reichte
   mein Mandant am 11. September 2019 in den liechtensteinischen Verfahren zu 04 CG. 2019.5
   ( vormals 04 CG.2016.115 ), 08 EX.2016.839 und 08 EX.2016.5802 jeweils einen Antrag auf
   Unterbrechung ein. Die deklarativen Beschliisse des jeweils zustandigen Richters in den genannten
   Verfahren sind noch ausstandig.

   Als vom Konkursgericht Moskau bestellter Masseverwalter handelt mein Mandant ausschliesslich im
   Interesse der Glaubiger des Gemeinschuldners Vitaly Ivanovich Smagin. Aus diesem Grund mochte
   mein Mandant Sie als Trustee des Alpha Trusts uber die Wirkungen eines in Russland eroffneten
   Konkursverfahrens informieren. Das russische Insolvenzverfahren ist betreffend den
   Konkurswirkungen dem liechtensteinischen Konkursverfahren sehr ahnlich, wobei dem bestellten


                                             Maitz Rechtsanwaltskanzlei
                                                            •
                                          Industriering 14 FL-9491 Ruggell
                                         T +423 340 83 00   •F +423 340 83 17
                                                   office @ maitz.li
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 7 of 9 Page ID #:929




    MAITZ
   Rechtsanwaltskanzlei

  Masseverwalter nach russischem Recht abhangig vom jeweiligen Verfahrensstadium immer mehr
  Kompetenzen zukommen.


   Zurzeit befindet sich das in Russland eroffnete Konkursverfahren im ersten Verfahrensstadium. In
   diesem Stadium ist der bestellte Masseverwalter verpflichtet, das Vermogen des Gemeinschuldners
   und dessen ( beabsichtigte) Vermogensdispositionen zu kontrollieren. Nach erfolgter
   Konkurseroffnung sollen vom Gemeinschuldner eben keine Handlungen gesetzt werden, die die
   Glaubiger des Gemeinschuldners schadigen oder bestimmte Glaubiger bevorzugen. Das gilt
   demzufolge auch urn die Begleichung etwaiger Honorare von Trustees und/oder Rechtsanwalten des
   Gemeinschuldners mit denen die Konkursmasse geschmalert und diese somit bevorzugt vor anderen
   Glaubigern behandelt werden.

   Die dem Gemeinschuldner im ersten Stadium gesetzlich auferlegten Beschrankungen sind in
   Art 213 ff russInsG normiert. Gemass Art 213.11 Abs 5 russInsG ist es dem Gemeinschuldner ohne
   schriftliche Zustimmune des Masseverwalters untersagt. Vermogensverfugungen von uber
   RUB 50'000.00 (CHF 590.00) vorzunehmen. Das betrifft insbesondere die Ubertragung, den Erwerb,
   die Verausserung von Immobilien, Wertpapieren, Aktien und Fahrzeugen und mit diesen Vorgangen
   direkt oder indirekt in Zusammenhang stehen Transaktionen. Zusatzlich ist es dem Gemeinschuldner
   untersagt, etwaige diesen Betrag ubersteigende Darlehen und/oder Kredite auszugeben und/ oder zu
   erhalten, Burgschaften und/oder Garantien abzugeben, Rechte und/oder Forderungen abzutreten,
   Schulden und/ oder Eigentum zu ubertragen sowie Treuhandschaften einzurichten. Etwaige
   Pfandbestellungen von beweglichen Sachen und/oder Belastungen von Liegenschaften bedurfen
   ebenfalls der schriftlichen Zustimmung des Masseverwalters.

   Entsprechend Art 213.11 Abs 5.1 russInsG ist es dem Gemeinschuldner lediglich erlaubt, ein spezielles
   Bankkonto einzurichten. Auf diesem Bankkonto diirfen die vom Gemeinschuldner ohne Zustimmung
   des Masseverwalters getatigten monatlichen Vermogensverfugungen den Betrag von RUB 50' 000.00
   nicht iibersteigen. Vermogensverfugungen von anderen Konten ( Depots) diirfen wiederum der
   schriftlichen Zustimmung des Masseverwalters. Dieses Verbot gilt auch fur die vom Gemeinschuldner
   bevollmachtigten Personen oder jene Personen, die im Auftrag des Gemeinschuldners Vermogen
   halten und/oder Vermogensdispositionen veranlassen. Somit gilt diese Beschrankung auch fur
   Treuhander und/oder Trustees.

   Nach Kenntnis meines Mandanten soli mit den Exekutionsverfahren zu 08 EX.2016.839 und
   08 EX.2016.5802 der Schiedsspruch des London Court of International Arbitration (LCIA) vom
   11. November 2014 vollstreckt werden. Dabei geht es nach dem derzeitigen Wissenstands meines
   Mandanten urn eine Ruckforderung von Vermogen des Alpha Trusts, welches sich auf einem
   monegassischen Bankkonto der Tochtergesellschaft Savannah befindet. Der Gemeinschuldner
   beabsichtigt, diese Vermogenswerte auf ein liechtensteinisches Konto bei der Kaiser Partner
   Privatbank AG zu uberweisen.

                                            Maitz Rechtsanwaltskanzlei
                                                       •
                                         Industriering 14 FL-9491 Ruggell
                                                       •
                                        T +423 340 83 00 F +423 340 83 17
                                                   office@maitz.li
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 8 of 9 Page ID #:930




    MAITZ
   Rechtsanwaltskanzlei



  Als Masseverwalter von Vitaly Ivanovich Smagin muss mein Mandant auch die wirtschaftliche Lage des
  Gemeinschuldners und den Stand der Konkursmasse ermitteln. Im Anschluss muss mein Mandant mit
  der vorhandenen Konkursmasse die Konkursglaubiger des Gemeinschuldners befriedigen. Mein
  Mandant kann jedoch den wirtschaftlichen Zweck des beabsichtigten Vermogenstransfers von
  Monaco nach Liechtenstein nicht erkennen. In diesem Zusammenhang mochte mein Mandant zudem
  hervorheben, dass der Gemeinschuldner ausschliesslich Vermogensdispositionen an seine russischen
  Bankkonten bei der Absolut Bank, Sberbank und Promswjasbank vornehmen darf. Samtliche andere
  Vermogenstransfers sind rechtswidrig (vgl Art. 213.11 russInsG ).


  Zusatzlich mochte mein Mandant Sie uber den Umstand informieren, dass der russische Foderale
  Steuerdienst am 12. Oktober 2020 einen Antrag auf Eroffnung des Konkursverfahrens betreffend
  Ashot Yeghiazaryan beim Konkursgericht Moskau einreichte. Das russische Insolvenzgesetz betrachtet
  samtliche Zahlungen, die Ashot Yeghiazaryan innerhalb von sechs Monaten vor der genannten
  Antragsstellung an etwaige Glaubiger (einschliesslich Vitaly Ivanovich Smagin) tatigte, als
   Glaubigerbegunstigung ( vgl. Art 61.3 russInsG). Demzufolge werden die Glaubiger von Ashot
   Yegiazaryan ( einschliesslich der russische Forderale Steuerdienst) ebenfalls samtliche
   Vermogensdispositionen des Alpha Trusts an den Gemeinschuldner Vitaly Ivanovich Smagin und/oder
   an Dritte anfechten. Der beabsichtigte Vermogenstransfer nach Liechtenstein ist daher auch aus
   diesem Grund rechtswidrig.

   Demzufolge ist mein Mandant sehr daran interessiert, Informationen uber den Verbleib der
   Vermogenswerte des Alpha Trusts und anderem Vermogen des Gemeinschuldners Vitaly Ivanovich
   Smagin zu erhalten, urn daraufhin die anteilsmassige Befriedigung der Konkursglaubiger aus diesem
   Vermogen vornehmen zu konnen. Im zweiten Verfahrensstadium erhalt der Masseverwalter die
   Kompetenz, den Protektor des Alpha Trusts (Gemeinschuldner ) auszutauschen und an seine Stelle zu
   treten.


   Ein Verstoss gegen diese gesetzlich normierten Beschrankungen ist in Russland strafbar und fiihrt auch
   zu einer zivilrechtlichen Haftung fur den Gemeinschuldner und alien anderen daran beteiligten
   Personen. Sollten daher Dispositionen mit etwaigen zur Konkursmasse gehorenden und/oder im Alpha
   Trust befindlichen Vermogenswerten (ua an die Kaiser Partner Privatbank AG ) vorgenommen werden,
   welche die Befriedigung der Konkursglaubiger vereitelt und/oder schmalert, sieht sich mein Mandant
   gezwungen, den Gemeinschuldner und die daran beteiligten Personen zur Verantwortung zu ziehen.
   Dies insbesondere unter dem Gesichtspunkt, dass sich der Gemeinschuldner weigert, mit dem
   bestellten Masseverwalter in Kontakt zu treten und offenbar beabsichtigt, zu Lasten seiner
   Konkursglaubiger Vermogensverschiebungen vorzunehmen. Auch in Liechtenstein sind derartige
   Vorgehensweisen strafbar ( vgl. § 156ff StGB). Dariiber hinaus erfullen solche Handlungen auch den
   Straftatbestand der Geldwascherei ( vgl § 165 StGB), womit mein Mandant zusatzlich zur


                                            Maitz Rechtsanwaltskanzlei
                                         Industriering 14   •
                                                           FL-9491 Ruggell
                                        T +423 340 83 00    •
                                                           F +423 340 83 17
                                                  office@ maitz.li
Case 2:20-cv-11236-RGK-PLA Document 3-17 Filed 12/11/20 Page 9 of 9 Page ID #:931




    MAITZ
   Rechtsanwaltskanzlei

   Sachverhaltsdarstellung an die Staatsanwaltschaften in Liechtenstein Oder anderen Jurisdiktionen
                                                                              .
   auch eine Meldung bei derStabstelle Financial Intelligent Unit erstatten musste

   Aus diesem Grund ersuche ich Sie im Namen meines Mandanten, etwaige Informationen und
   Dokumente betreffend die Vermogenswerte von Vitaly Ivanovich Smagin zur Verfugung zu stellen.
   Daruber hinaus sollten aufgrund der geschilderten Tatsachen keine oben genannten verbotenen
   Vermogensdispositionen vorgenommen werden. Fur das Einlangen Ihres Antwortschreibens habe ich
   mir Donnerstag, den 29. Oktober 2020 vorgemerkt.

   Mit freundlichen kollegialen Grussen



           rl)
            < l
   Mag. Christian M itz, LL.M.
                   /




                                              Maitz Rechtsanwaltskanzlei
                                                         •
                                           Industriering 14 FL-9491 Ruggell
                                                         •
                                          T +423 340 83 00 F +423 340 83 17
                                                     office @>maitz. II
